Reynolds Blue Chip Growth Fund The long-term strategy of the Reynolds Blue Chip Growth Fund is to emphasize investment in “blue chip” growth companies. In the long-term these companies build value as their earnings grow. This growth in value should ultimately be recognized in higher stock prices for these companies. Performance Discussion & Analysis For our latest market comments, please see the latest Shareholder Report. Portfolio Manager Frederick L. Reynolds Investment Objective Seeking Long-term Capital Appreciation. General Category: Equity Minimum Investment Symbol: RBCGX Initial: Inception Date: 8/12/88 Subsequent: Net Assets in Millions: Initial IRA: (as of 12/31/11) Subsequent IRA: Automatic Investment Plan: Performance Data Average Annual Total Return (as of 12/31/11) Cumulative Total Return (as of 12/31/11) Return Return 1 Year (6.14)% 1 Year (6.14)% 3 Year +18.38% 3 Year +65.88% 5 Year +11.26% 5 Year +70.50% 10 Year +4.01% 10 Year +48.17% Life of Fund +7.86% Life of Fund +486.61% Calendar Year End Data Year Total Return (6.14)% +24.57% +41.87% (5.09)% +8.29% +1.37% (3.33)% (1.43)% +41.8% (36.6)% Capital Gains 0 0 0 0 0 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 0 0 Net Assets ($millions) Value $10,000 invested on 8/12/88 Operations Data Front end Load: None Redemption Fee: None Expense Ratio1 : 1.55% (as of 09/30/11) Asset Allocation Date 12/31/11 09/30/11 06/30/11 03/31/11 12/31/10 Equities 100.21% 98.02% 98.88% 98.07% 98.91% Preferred Stock 0.24% 0.21% 0.20% 0.16% 0.21% Cash (0.45)% 1.77% 0.92% 1.77% 0.88% Turnover Rate: 55% (as of 09/30/11) Top Ten Investment Holdings Top Ten Industry Weightings (as of 12/31/11) (as of 12/31/11) Apple Inc. 3.1% Specialty Retail 6.2% Caterpillar Inc. 0.8% Oil, Gas & Consumable Fuels 5.3% McDonald's Corp. 0.6% Hotels, Restaurants & Leisure 5.1% Costco Wholesale Corp. 0.6% Software 5.0% The Coca-Cola Co. 0.6% Machinery 4.6% Schlumberger Ltd. 0.5% Computers & Peripherals 4.6% Deere & Co. 0.5% Metals & Mining 3.5% Amazon.com, Inc. 0.5% Pharmaceuticals 3.5% Hansen Natural Corp. 0.5% Semiconductors & Semiconductor Equipment 3.4% Dollar Tree, Inc. 0.5% Energy Equipment & Services 3.1% The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI,Inc. and Standard&Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S.Bancorp Fund Services,LLC. 1The Adviser has undertaken to reimburse the Fund to the extent that the aggregate annual operating expenses, including investment advisory fees and administration fees but excluding interest, taxes, brokerage commissions and other costs incurred in connection with the purchase or sale of portfolio securities, and extraordinary items, exceed that percentage of the average net assets of the Fund for the year, as determined by valuations made as of the close of each business day of the year, which is the most restrictive percentage provided by the state laws of the various states in which the shares of the Fund are qualified for sale or, if the states in which the shares of the Fund are qualified for sale impose no such restrictions, 2%. As of the date hereof, no such state law provision was applicable to the Fund. The Fund monitors its expense ratio on a monthly basis. If the accrued amount of the expenses of the Fund exceeds the expense limitation, the Fund creates an account receivable from the Adviser for the amount of such excess. Refer to the current Prospectus and Statement of Additional Information for other historical performance information. Past performance is not a guarantee of future performance. Investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.
